Citation Nr: 1816482	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymic disorder.

2.  Entitlement to a disability rating in excess of 40 percent for chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a member of the United States Army National Guard from October 2004 to February 2005, and from March 2006 to November 2006, to include service in Afghanistan from June 2006 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in January and February 2013 that denied entitlement to service connection for posttraumatic stress disorder (PTSD), and in January 2015 that continued the prior 40 percent rating for the Veteran's chronic lumbar strain.

When the Veteran sought to reopen his claim of service connection for a psychiatric condition, the Veteran specifically sought service connection for PTSD.  However, based on statements by the Veteran, the medical evidence of record, and in light of relevant case law, this claim has been recharacterized as listed above to include his diagnosed dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim for a specific disease or condition, particularly PTSD, he is seeking service connection for the symptoms experienced regardless of how those symptoms are diagnosed or labeled). 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in March 2017 to present testimony on the issues on appeal.  

This appeal was subject to a prior remand by the Board in November 2017 to ensure compliance with due process requirements.  At that time, additional VA treatment records, clarification from the Veteran regarding the potential existence of any private treatment records, and new VA medical opinions were determined to be necessary.  The identified VA treatment records have been associated with the claims file.  The Veteran has clarified that there are no relevant private treatment records to be obtained.  See Report of General Information, January 2018.  The Veteran was afforded a new VA examination for his lumbar spine disability in January 2018.  With respect to the increased rating claim, the evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has now been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claim of service connection for an acquired psychiatric disorder, an addendum medical opinion was also rendered in January 2018.  Although this addendum opinion did not respond to each of the questions asked in the Board remand, the Board finds that there is adequate evidence to establish service connection for a dysthymic disorder at this time.  Based upon the full grant of the benefit sought, there can be no prejudice to the Veteran in proceeding with adjudication of that claim. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, a currently diagnosed acquired psychiatric disorder, dysthymic disorder, is shown to be related to his active service.

2.  The Veteran does not exhibit unfavorable ankylosis of the entire thoracolumbar spine, and the preponderance of the evidence does not show any objective neurologic abnormalities associated with chronic lumbar strain.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for dysthymic disorder are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017). 

2.  The criteria for a disability rating in excess of 40 percent for chronic lumbar strain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14 -4.17a, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 

Every Veteran is also presumed to be in sound condition upon entrance into military service, except for conditions noted on the entrance examination, or where there is clear and unmistakable evidence that demonstrates that the condition existed before military service and was not aggravated by that service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

After careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In the present case, the record contains an extensive mental health history for this Veteran.  Upon VA examination alone, he has variously been diagnosed with adult antisocial behavior, occupational problems, personality disorder with antisocial features, depression not otherwise specified, schizotypal personality disorder, opioid dependence, dysthymia, and both avoidant and antisocial personality disorders.  VA examinations, July 2013, September 2010, & October 2007. 

He was discharged from service due to the presence of the personality disorders as documented on his DD Form 214.  Notably, personality disorders are not considered to be diseases or injuries within the meaning of legislation applicable to VA, and as such are not subject to service connection.  38 C.F.R. § 3.303(c). 

However, the Veteran's service treatment records also reflect that in June 2006 he underwent a Command Directed Mental Health Evaluation to determine his suitability for a yearlong deployment to Afghanistan.  The evaluation was requested by the Veteran's command as the Veteran was described in part as nervous, unstable, hostile and depressed.  As a result of that evaluation, the Veteran was diagnosed with early onset dysthymic disorder, personality disorder not otherwise specified with paranoid and schizoid traits, and occupational problems.  The evaluators determined that the Veteran met "medical retention standards" and that his dysthymic disorder did not render the Veteran unfit for service and was not of the severity to warrant disposition by a Medical Evaluation Board.  Alternately, the personality disorder was determined to be so severe as to limit the Veteran's ability to perform effectively in a military environment.  Service treatment record, June 2006.  On this basis, the Veteran was discharged from service five months later.  Nonetheless, for the purpose of the present service connection determination, the Board finds this to be sufficient medical evidence of an in-service occurrence of dysthymic disorder.  

The record also reflects a diagnosis of dysthymia rendered during the current appellate period.  On VA examination in July 2013, the examiner diagnosed this disability.  The Board acknowledges the examiner's comment that the dysthymia "Pre-existed the [Veteran's] service, beginning with his father's death, as bereavement, and eventually working into a long-standing dysthymia."  VA examination, July 2013.  However, there is no evidence in the service treatment records that any psychiatric disease or disability was noted on examination at the time of the Veteran's entry into service.  Although the July 2013 examiner expressed her belief that the Veteran's dysthymia began at the time of his father's death, there is not clear and unmistakable evidence that this disability existed prior to the Veteran's service.  As such, the presumption of soundness is not rebutted.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, there is a current diagnosis of dysthymia, and an in-service incurrence of dysthymia; the first two elements necessary to establish service connection for this disorder are met.  

The remaining element necessary to establish service connection is that of nexus, or competent evidence of a medical relationship between the in-service disease or injury and the current disability.  Here, the August 2013 examiner described the Veteran's diagnosed dysthymia as "long-standing," expressing her belief that this condition has existed since before the Veteran's service.  While the Board does not find this statement to rise to the level of clear and unmistakable evidence necessary to legally rebut the presumption of soundness, it does appear to be competent and credible evidence that dysthymia has existed from the time that it was diagnosed during the Veteran's service until the present appeals period.  On this basis, service connection for dysthymic disorder is warranted.  38 C.F.R. §§ 3.102, 3.303. 

Increased Rating

The Veteran seeks a higher evaluation for his service-connected chronic lumbar strain, currently evaluated as 40 percent disabling.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating criteria for chronic lumbar strain, DC 5237, are included in the General Rating Formula for Diseases and Injuries of the Spine, and the disability is evaluated as follows:

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine is evaluated as 40 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 

Unfavorable ankylosis of the entire spine is 100 percent disabling. 

Ankylosis is defined as fixation or the absence of movement of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  In this case, ankylosis of the entire thoracolumbar spine or of the entire spine is not present at any time during this appeal.  At the most recent spine examination in January 2018, forward flexion was demonstrated to 50 degrees with extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and normal bilateral rotation to 30 degrees.  Although range of motion was limited, a higher evaluation under DC 5237 is precluded in the absence of ankylosis or fixation of the spine, or the spinal segment. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  In hearing testimony provided in March 2017, the Veteran described experiencing symptoms of radiculopathy and numbness in the toes.  However, VA examinations in January 2018 and November 2014 reflected negative straight leg raising test results and did not find other signs or symptoms due to radiculopathy, or other neurologic abnormalities due to lumbar strain.  In this regard, although the Veteran is competent to describe symptoms he has personally experienced, and the Board has no reason to doubt the credibility of his assertions on this matter, the Board assigns more probative weight to the diagnostic testing and medical knowledge of the VA examination providers.  In the absence of any diagnosed neurologic impairment resulting from the service-connected disability, an additional rating under a separate diagnostic code is not warranted. 

Also, although the Veteran described additional pain as limiting his functional ability with repeated use over time, the January 2018 examiner stated that this was not estimated to present an alteration in the range of motion exhibited upon examination.  There is no evidence that any additional limitation of motion would rise to the level of ankylosis as contemplated by the next higher rating.  38 C.F.R. § 4.71a, DC 5237.

Finally, where evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran submitted evidence regarding his claimed unemployability in June 2016.  At present, the Veteran does not meet the minimum schedular threshold for a TDIU rating.  Service connection is in effect for chronic low back muscular strain rated as 40 percent disabling, and for residuals of heat stroke, to include migraine headaches rated as 30 percent disabling.  Of note, for VA purposes ratings are not merely added together, but combined using a Combined Ratings Table.  38 C.F.R. § 4.25.  In this case, the Veteran's current combined total evaluation is 60 percent.  As he has two service-connected disabilities, he must have one disability ratable at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Therefore, the criteria for a TDIU rating are not met as the appeal currently stands.  38 C.F.R. § 4.16.
 
Moreover, the Veteran has not submitted evidence that he is unable to secure and follow a substantially gainful occupation by reason of his chronic lumbar strain and residuals of heat stroke alone.  While the January 2018 examiner opined that the service-connected lumbar strain would impact the Veteran's ability to work, particularly in terms of his limited range of motion, and limitations in lifting and prolonged sitting, the evidence does not show that the Veteran would be rendered unemployable due to the condition.  On this basis, the Board does not find that submission for extra-schedular consideration is warranted at this time.   38 C.F.R. § 4.16(b).  



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for dysthymic disorder is granted.

A disability rating in excess of 40 percent for chronic lumbar strain is denied. 




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


